633 N.W.2d 366 (2001)
Devin DONNELLY, Plaintiff-Appellant,
v.
MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
Docket No. 119064, COA No. 220010.
Supreme Court of Michigan.
September 25, 2001.
On order of the Court, the application for leave to appeal from the March 30, 2001, decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (concurring).
I would deny leave in this case because I do not believe that the trial court erred in granting summary disposition in favor of *367 defendant. Nonetheless, I write separately to make two points: (1) had the interviewing panel not viewed it as relevant to the warden's subsequent hiring decision that he be informed of the applicants' race, there would have been a complete dearth of evidence that defendant acted discriminatorily and, almost certainly, the instant lawsuit would not have been filed; and (2) the fact that the panel did supply such information constitutes relevant evidence, in my judgment, that an applicant may have been subject to unlawful treatment on account of his race and, under different circumstances, may well have been sufficient to overcome a motion for summary disposition. It should come as no surprise to a public employer that, when it collects information on particular attributes of job applicants, it will be supposed by many that such attributes were, in fact, taken into consideration by the employer.